[Cite as A.M. v. S.M., 2018-Ohio-247.]


STATE OF OHIO                     )                 IN THE COURT OF APPEALS
                                  )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

A. M.                                               C.A. No.     28127

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
S. M.                                               COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   2015 10 3237

                                 DECISION AND JOURNAL ENTRY

Dated: January 24, 2018



        HENSAL, Judge.

        {¶1}     S.M. (“Husband”) appeals from the judgment of the Summit County Court of

Common Pleas, Domestic Relations Division. We affirm.

                                               I.

        {¶2}     This appeal stems from the trial court’s grant of a domestic violence civil

protection order (“DVCPO”) in favor of A.M. (“Wife”), Husband’s estranged wife, and their two

minor children (“Son” and “Daughter”). Wife filed the petition on October 30, 2015, alleging

that Husband had been both physically and emotionally abusive toward her and Son, and that he

had been emotionally abusive toward Daughter. After a full hearing, a magistrate entered an

order granting Wife’s petition, which the trial court adopted. Husband now appeals, raising two

assignments of error for our review.
                                                2


                                               II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AS A MATTER OF LAW AND ABUSED ITS
       DISCRETION IN FINDING BY A PREPONDERANCE OF THE EVIDENCE
       THAT [HUSBAND] ENGAGED IN DOMESTIC VIOLENCE AS DEFINED
       BY O.R.C. SECTION 3113.31.

       {¶3}    In his first assignment of error, Husband challenges the sufficiency of the

evidence presented in support of the DVCPO. In reviewing the sufficiency of the evidence, “we

must determine whether, viewing the evidence in the light most favorable to [the petitioner], a

reasonable trier of fact could find that the petitioner demonstrated by a preponderance of the

evidence that a civil protection order should issue.”      R.C. v. J.G., 9th Dist. Medina No.

12CA0081-M, 2013-Ohio-4265, ¶ 7. “In order to grant a DVCPO, the court must conclude that

the petitioner has demonstrated by a preponderance of the evidence that the petitioner and/or the

petitioner’s family or household members are in danger of domestic violence.” B.C. v. A.S., 9th

Dist. Medina No. 13CA0020-M, 2014-Ohio-1326, ¶ 7. “Domestic violence” is defined as the

occurrence of one or more of the following acts against a family or household member:

       (a) Attempting to cause or recklessly causing bodily injury; (b) Placing another
       person by the threat of force in fear of imminent serious physical harm or
       committing a violation of section 2903.211 or 2911.211 of the Revised Code;
       (c) Committing any act with respect to a child that would result in the child being
       an abused child, as defined in section 2151.031 of the Revised Code; (d)
       Committing a sexually oriented offense.

R.C. 3113.31(A).

       {¶4}    Here, Wife testified the Husband “got a little bit rough with [her] in the

bedroom[,]” showed up to her workplace uninvited, leaves her “nasty” voicemails, screams at

her, calls her names, verbally abuses her, and harasses her for his belongings. She testified that

she was diagnosed with PTSD after she married Husband and that her symptoms worsen when
                                                3


she is around him. She further testified that she has been hospitalized several times, in part,

because of her PTSD, and that she continues to be afraid of Husband.

       {¶5}    With respect to the children, Wife testified that Husband “got physical” with Son,

which left Son with bruises all over his body. She further testified that both children have

attempted suicide, that Son suffers from depression, and that Daughter cuts herself when she

hears about Husband. She testified that both children are afraid of Husband, and that they are

both engaged in counseling. When asked whether Husband is to blame for everything that has

happened to her and their children, Wife responded affirmatively.

       {¶6}    On appeal, Husband argues that there is no supporting factual basis for Wife’s

allegations that he was abusive toward their children. In support of his argument, he asserts that

there are no police reports or hospital records to substantiate Wife’s claims. He also asserts that

the altercation between himself and Son occurred over two years ago, that he never physically

harmed Wife or their children, and that he has never threatened to harm Wife. He further asserts

that Wife’s “words and actions are inconsistent” because she continued to initiate contact with

him after she sought the protection order.

       {¶7}    Regarding the lack of corroborating evidence, the Ohio Supreme Court has

recognized that “[o]ften the only evidence of domestic violence is the testimony of the victim[,]”

and the fact that the abuse is not otherwise documented does not render the evidence insufficient.

Felton v. Felton, 79 Ohio St.3d 34, 44 (1997). Regarding Wife’s “inconsistent” behavior and

Husband’s testimony that he never harmed – nor threatened to harm – anyone, those arguments

sound in weight, not sufficiency. Viewing the evidence in a light most favorable to Wife, we

cannot say that insufficient evidence existed to support the issuance of the DVCPO.
                                                  4


                                  ASSIGNMENT OF ERROR II

       THE TRIAL COURT’S DECISION TO GRANT [WIFE]’S PETITION IS
       AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.

       {¶8}    In his second assignment of error, Husband challenges the weight of the evidence

presented in support of the issuance of the DVCPO. When reviewing a challenge to the manifest

weight of the evidence, this Court must “sit as a ‘thirteenth juror’ and review the record, weigh

the evidence and all reasonable inferences, [and] consider the credibility of witnesses[.]” J.K. v.

M.K., 9th Dist. Medina No. 13CA0085-M, 2015-Ohio-434, ¶ 19. This Court must determine

whether “the [trier of fact] clearly lost its way and created * * * a manifest miscarriage of justice

* * *.” Id., quoting Eastley v. Volkman, 132 Ohio St.3d 328, 2012-Ohio-2179, ¶ 20; State v.

Thompkins, 78 Ohio St.3d 380, 387 (1997), quoting State v. Martin, 20 Ohio App.3d 172, 175

(1st Dist.1983).

       {¶9}    The crux of Husband’s manifest-weight argument is that Wife did not establish a

present fear of harm or an imminent danger of domestic violence. He asserts that Wife’s

behavior, including her e-mails, phone calls, and texts to him, indicates that she is not fearful of

him. He further asserts that Wife was unable to identify any event within the last two years that

would lead her, or their children, to be fearful of him.

       {¶10} Husband’s argument, however, ignores much of Wife’s testimony at the hearing.

As previously noted, Wife testified the Husband “got a little bit rough with [her] in the

bedroom[,]” showed up to her workplace uninvited, leaves her “nasty” voicemails, screams at

her, calls her names, verbally abuses her, and harasses her for his belongings. She also testified

that she is afraid of him, that he is “capable of anything[,]” and that she does not feel safe around

him.
                                                 5


       {¶11} With respect to the children, Wife testified that Husband “got physical” with Son,

that both children have attempted suicide, that Son suffers from depression, and that Daughter

cuts herself when she hears about Husband. She further testified that the children are afraid of

Husband, and that they are both engaged in counseling.

       {¶12} To the extent that the trial court’s decision relied upon a credibility determination

between Wife and Husband, that determination is entitled to considerable deference on appeal.

State v. Scheiman, 9th Dist. Medina No. 04CA0047-M, 2005-Ohio-15, ¶ 22-23.                 Having

reviewed the entire record, we cannot say that the trial court clearly lost its way when it granted

the DVCPO in favor of Wife and their two children. Accordingly, Husband’s second assignment

of error is overruled.

                                                III.

       {¶13} Husband’s assignments of error are overruled. The Judgment of the Summit

County Court of Common Pleas, Domestic Relations Division is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                6


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, J.
CONCURS IN JUDGMENT ONLY.

SCHAFER, J.
DISSENTING.

       {¶14} As I do not believe Wife met her burden of production in demonstrating that any

of the protected persons suffered from a fear of imminent serious physical harm from Husband, I

respectfully dissent.

       {¶15} R.C. 3113.31 allows a court to grant a domestic violence civil protection order

after a full hearing “to bring about a cessation of domestic violence against the family or

household members.” R.C. 3113.31(E)(1). When reviewing the issuance of a domestic violence

civil protection order, courts are to remain mindful that “[t]he purpose of the civil protection

order is not to address past abuse.” Wetterman v. B.C., 9th Dist. Medina No. 12CA0021–M,

2013–Ohio–57, ¶ 11.      Rather, protection orders are intended to prevent further domestic

violence. Felton v. Felton, 79 Ohio St.3d 34, 41 (1997). As such, “even with established past

abuse there must be some competent, credible evidence that there is a present fear of harm.”

McElroy v. McElroy, 5th Dist. Guernsey No. 15 CA 27, 2016–Ohio–5148, ¶ 38. Nevertheless,
                                                    7


“[e]vidence of past abuse * * * is relevant and may be an important factor in determining

whether there is a reasonable fear of further harm.” Wetterman at ¶ 12.

         {¶16} In this case, Husband does not contest that his Wife and children constitute family

or household members. Rather, Husband disputes the trial court’s finding that he committed an

act of “domestic violence,” as the phrase is defined under Ohio law. In its order granting Wife’s

petition for a domestic violence civil protection order, the trial court found Wife’s testimony that

Husband physically abused their children to be credible. However, the trial court did not make

any findings of fact pertaining to acts of domestic violence committed against Wife. Thus, on

this basis alone, I would reverse the trial court’s order naming Wife as a protected person in the

domestic violence civil protection order.

         {¶17} With regard to the children, the trial court did not specify which subsection of

R.C. 3113.31(A)(1) Husband was found to have committed with respect to his children.

However, I would determine that insufficient evidence was presented to warrant the issuance of a

DVCPO because the testimony did not demonstrate that the “domestic violence” alleged against

the children fit any of the four subsections of R.C. 3113.31(A)(1) or that the children had a

reasonable fear of imminent future harm from their father. Although Wife testified that she and

her children were afraid of Husband and did not feel safe around him, a careful review of the

record indicates that she provided no testimony that either she or her children were in fear of

imminent serious physical harm. Accordingly, I would sustain Husband’s first assignment of

error.

         {¶18} Therefore, I respectfully dissent.
                                          8


APPEARANCES:

ADAM W. WILGUS, Attorney at Law, for Appellant.

CHRISTINE D. FINAN, Attorney at Law, for Appellee.